 

EXHIBIT 10.27

[texlogo.jpg]

 

November 15, 2012

 

Colin Dyne

17383 Sunset Blvd, Ste. A310

Pacific Palisades, CA 90272

 

Re:      Separation Terms and General Release Agreement

 

Dear Colin Dyne:

 

This Separation Terms and General Release Agreement (this “Agreement”) confirms
the terms of your voluntary separation from the employment of Sequential Brands
Group, Inc. (the “Company” or “Sequential”) and the consideration being offered
by the Company in exchange for your waiver and general release of claims as set
forth below.

 

1.          Termination Date. Your employment with the Company (and/or its
subsidiaries, divisions, affiliated companies, predecessors, successors and
assigns) will end effective November , 2012 (the “Termination Date”) as a result
of your voluntary resignation. Between now and the Termination Date, you should
assist with any transition-related activities as directed by the employee to
whom you directly report. By signing below, you hereby resign from all other
positions (including, without limitation, directorships) with the Company
(and/or its subsidiaries, divisions, affiliated companies, predecessors,
successors and assigns), effective as of the Termination Date.

 

2.          Acknowledgment of Payment of Wages. On or before execution of this
release, the Company delivered to you a final paycheck that includes payment for
all accrued wages, salary, accrued and unused vacation time, and reimbursable
expenses due and owing to you from the Company as of the Termination Date
(collectively referred to as “Wages”). You are entitled to these Wages
regardless of whether you sign this Agreement. You acknowledge that, other than
payment of such Wages, you are not entitled to any other payments or benefits in
connection with your employment with the Company and the termination thereof,
including but not limited to the payments and benefits set forth in Sections
4(a)(i)(2), 4(a)(iii) and 4(a)(iv) of that certain Employment Agreement,
effective December 14, 2011, by and between the Company and you (the “Employment
Agreement”).

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 2

 

 

3.          Consideration for Release. In consideration for your signing (and
not revoking) this Agreement, including your agreement to the waiver and release
of claims set forth in Paragraphs 7 and 8 below, and your compliance with the
terms of this Agreement, the Company agrees to provide you with the
post-termination payments and benefits (the “Separation Payments and Benefits”)
set forth in this paragraph 3 and in the first sentence of paragraph 4 of this
Agreement: The Company shall pay to you the aggregate sum of $2,350,000, which
shall be paid in two payments, $1,350,000 within 5 days of signing this
Agreement and $1,000,000 on February 15th, 2013; provided, however, that, no
such payment shall be made prior to the expiration of the revocation period set
forth below and provided that you have executed this Agreement; provided
further, however, that, following the Company’s internal review of its financial
statements for the current year, such Separation Payment and Benefits shall be
reduced by any amounts that the Company determines are owed by you or
reimbursable to the Company. You acknowledge and agree that you are not entitled
to receive the Severance Payments and Benefits unless you sign (and do not
revoke this Agreement), and that the Separation Payments and Benefits exceed all
amounts and benefits to which you may otherwise be eligible if you did not sign
this Agreement (except for the Wages set forth in Paragraph 2 above). You
understand that if you do not sign the Agreement, or if you revoke the signed
Agreement as described in Paragraph 19 below (if applicable), the Company has no
obligation to, and will not, provide you with the Separation Payments and
Benefits.

 

4.          Continuation of Health Coverage. As referenced in paragraph 3 of
this Agreement and subject to your signing this Agreement, if you are eligible
for, and you timely elect COBRA continuation, for a period of eighteen (18)
months following the Termination Date, the Company shall continue to provide you
and your eligible family members with group health insurance coverage at least
equal to that which would have been provided to you if your employment had not
been terminated (or at Company’s election, pay the applicable COBRA premium for
such coverage); provided, however, that if you become re-employed with another
employer and are eligible to receive group health insurance coverage under
another employer’s plans, Company’s obligations under this Section shall
terminate and any such coverage shall be reported by you to the Company. If you
do not sign this Agreement (and/or if you revoke it), your Company-provided
health coverage will end on your Termination Date; in such case, if you are
eligible for, and timely elect COBRA continuation, you may continue health
coverage pursuant to the terms and conditions of COBRA at your own expense.
Unless otherwise set forth in the Employment Agreement, all other insured
benefit coverage (e.g., life insurance, disability insurance) will also end on
your Termination Date.

 

5.          Return of Company Property. By signing below, you represent that you
have returned all the Company property, documents, records and data of any type
whatsoever that was in your possession or control.

 

6.          Confidential Information. You hereby acknowledge that as a result of
your employment with the Company you have had access to the Company’s
confidential and/or proprietary information. You acknowledge your continuing
obligations under the Employee Acknowledgment Regarding Proprietary Information
and Inventions you have previously executed, and you agree you will hold all
such confidential and/or proprietary information in strictest confidence and
that you may not make any use of such confidential information. You further
confirm that you have delivered to the Company all documents and data of any
nature containing or pertaining to such confidential information and that you
have not taken with you any such documents or data or any copies thereof.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 3

 

 

7.          General Release and Waiver of Claims.

 

7.1.          The payments and agreements set forth in this Agreement fully
satisfy any and all accrued salary, vacation pay, bonus and commission pay,
stock-based compensation, profit sharing, termination benefits or other
compensation to which you may be entitled to receive from any of the “Releasees”
(as defined below) for any matter up to and including the Termination Date,
including, but not limited to, by virtue of your employment with the Company or
your termination of employment. You acknowledge that you have no claims and have
not filed any claims against any of the Releasees, including but not limited to
any claims based on your employment with or the separation of your employment
with the Company.

 

7.2.          In consideration for the right to receive the Separation Payment
and Benefits in accordance with the terms contained herein and the mutual
promises contained herein, the sufficiency of which you hereby acknowledge, to
the fullest extent permitted by law, you (on behalf of yourself and your heirs,
administrators, representatives, executors, successors and assigns) hereby
release and forever discharge the Company, its predecessors, successors,
assigns, subsidiaries and affiliates, and its and their respective present and
former directors, shareholders, officers, agents, employees, members, owners,
partners, representatives, trustees, employee benefit plans, and administrators
or fiduciaries of such plans (all of whom, including the Company, are
collectively referred to as “Releasees”), each individually and in their
official capacities, from any and all claims, demands, causes of action,
damages, liabilities, agreements, expenses (including attorney’s fees and
costs), judgments, obligations or suits of any kind whatsoever, in law, equity
or otherwise, in any jurisdiction, known or unknown, suspected or claimed,
specifically mentioned herein or not that you ever had, now have or may claim to
have had by reason of any actual or alleged act, event, occurrence, omission,
practice or other matter whatsoever from the beginning of time up to and
including the date that you sign this Agreement (collectively, “Claims”),
including but not limited to Claims arising out of or relating in any way to
your employment or separation from employment with the Company and including,
without limitation, claims based on any oral, written or implied employment
agreement, claims for wages, bonuses, commissions, stock-based compensation,
expense reimbursement, and any claims that the terms of your employment with the
Company, or the circumstances of your separation, were wrongful, in breach of
any obligation of the Company or in violation of any of your rights,
contractual, statutory or otherwise. Each of the Releasees is intended to be a
third party beneficiary of the General Release and Waiver of Claims set forth in
this Paragraph 7.

 

(a)          Release of Statutory and Common Law Claims. Such rights include,
but are not limited to, your rights under the following federal and state
statutes: the Employee Retirement Income Security Act (ERISA) (regarding
employee benefits); the Occupational Safety and Health Act (safety matters); the
Family and Medical Leave Act of 1993; the Worker Adjustment and Retraining Act
(“WARN”) (notification requirements for employers who are curtailing or closing
an operation) and common law; tort; wrongful discharge; public policy; workers’
compensation retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 4

 

(b)          Release of Discrimination Claims. You understand that various
federal, state and local laws prohibit age, sex, race, disability, benefits,
pension, health and other forms of discrimination, harassment and retaliation,
and that these laws can be enforced through the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board, the Department of
Labor, and similar state and local agencies and federal and state courts. You
understand that if you believe your treatment by the Company violated any laws,
you have the right to consult with these agencies and to file a charge with
them. Instead, you have decided voluntarily to enter into this Agreement,
release the claims and waive the right to recover any amounts to which you may
have been entitled under such laws, including but not limited to, any claims you
may have based on age or under the Age Discrimination in Employment Act of 1967
(ADEA; 29 U.S.C. Section 621 et. seq.) (age); the Older Workers Benefit
Protection Act (“OWBPA”) (age); Title VII of the Civil Rights Act of 1964 (race,
color, religion, national origin or sex); the 1991 Civil Rights Act; the
Vocational Rehabilitation Act of 1973 (disability); The Americans with
Disabilities Act of 1990 (disability); 42 U.S.C. Section 1981, 1986 and 1988
(race); the Equal Pay Act of 1963 (prohibits pay differentials based on sex);
the Immigration Reform and Control Act of 1986; Executive Order 11246 (race,
color, religion, sex or national origin); Executive Order 11141 (age); Vietnam
Era Veterans Readjustment Assistance Act of 1974 (Vietnam era veterans and
disabled veterans); and California state statutes and local laws of similar
effect.

 

7.3.          You agree that you have entered into this Agreement as a
compromise and in full and final settlement of all Claims, if any, that you have
or may have against the Releasees and you further agree that any and all
existing or potential issues that you may have had arising out of or related to
your employment with the Company are hereby fully resolved. Notwithstanding the
foregoing, Releasees and you do not intend to release claims (i) which you may
not release as a matter of law (including, but not limited to, indemnification
claims under applicable law and claims for unemployment, state disability and/or
paid family leave insurance benefits pursuant to the terms of applicable state
law); (ii) claims that arise after the date that you sign this Agreement (other
than any claims relating to continuing or future effects of past discrimination)
(iii) for any benefit entitlements that are vested as of the Termination Date
pursuant to the terms of a Company-sponsored benefit plan governed by the
federal law known as “ERISA”; (iv) for vested stock and/or vested option shares
pursuant to the written terms and conditions of your existing stock and stock
option grants and agreements existing as of the Termination Date, provided,
however, that you shall have three years from the Termination Date in which to
exercise your three million vested stock options; and (v) for any payments
required under Section 6 of the Employment Agreement. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be determined by an arbitrator under the procedures set forth in paragraph 12.

 

7.4.          You represent that you have not assigned or transferred your
rights with respect to any Claims covered by the General Release and Waiver of
Claims set forth in this Paragraph 7. If you commence(d) or participate(d) in
any action or proceeding (including as a member of a class of persons) regarding
Claims covered by the General Release and Waiver of Claims set forth in this
Paragraph 7, this Agreement shall be a complete defense in such action or
proceeding and you (and your heirs, administrators, executors, representatives,
successors and assigns) will have no right to obtain or receive, and will not
seek or accept, any damages, settlement or relief of any kind (including
attorneys’ fees and costs) as a result of such action or proceeding.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 5

 

 

7.5.          You acknowledge and agree that you are not aware of any potential
violations of any federal securities laws involving the Company and/or any
potential violations of the Company’s Code of Conduct.

 

7.6.          The Company agrees to release you, your estate, executors,
administrators, agents, attorneys, successors and assigns from all claims,
demands, causes of action, damages, liabilities, agreements, expenses (including
attorney’s fees and costs), judgments, obligations or suits of any kind
whatsoever, in law, equity or otherwise, in any jurisdiction, known or unknown,
suspected or claimed, specifically mentioned herein or not that the Company ever
had, now has or may claim to have had by reason of any actual or alleged act,
event, occurrence, omission, practice or other matter whatsoever from the
beginning of time up to and including the date that the Company signs this
Agreement (“Company Claims”) including, but not limited to, Company Claims
arising out of or relating in any way to your employment with the Company;
provided, however, that the Company is not hereby releasing (and reserves all
rights and remedies relating to) (i) claims that arise after the date that the
Company signs this Agreement, (ii) any Company Claims involving fraud by you,
breach of fiduciary duty by you, willful misconduct by you or any action or
omission by you that constitutes a criminal act under any applicable law, rule,
ordinance or regulation and (iii) any of the Company’s rights, and/or any of
your obligations, under the Employee Acknowledgment Regarding Proprietary
Information and Inventions. Subject to the preceding sentence, the Company
agrees that it has entered into this Agreement as a compromise and in full and
final settlement of all Company Claims, if any.

 

8.          Waiver of Unknown Claims. You and the Company expressly waive any
benefits of Section 1542 of the Civil Code of the State of California (and any
other laws of similar effect), which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

9.          Covenant Not to Sue.

 

9.1.          To the fullest extent permitted by law, you agree that you will
not now or at any time in the future pursue any charge, claim, or action of any
kind, nature and character whatsoever against any of the Releasees, or cause or
knowingly permit any such charge, claim or action to be pursued, in any federal,
state or municipal court, administrative agency, arbitral forum, or other
tribunal, arising out of any of the matters covered by paragraphs 7 and 8 above.

 

9.2.          You further agree that you will not pursue, join, participate,
encourage, or directly or indirectly assist in the pursuit of any legal claims
against the Releasees, whether the claims are brought on your own behalf or on
behalf of any other person or entity.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 6

 

9.3.          Nothing in this paragraph shall prohibit you from: (1) providing
truthful testimony in response to a subpoena or other compulsory legal process,
(2) filing a charge or complaint with a government agency such as the Equal
Employment Opportunity Commission, the National Labor Relations Board or
applicable state anti-discrimination agency and/or (3) filing a lawsuit solely
to challenge the enforceability of the General Release and Waiver of Claims set
forth in this Paragraph 7 pursuant to the OWBPA.

 

10.         Non-disparagement/Cooperation.

 

10.1.          You agree that you will not make any statement, written or oral,
or engage in any conduct that is or could reasonably be construed to be
disparaging of the Company (and/or its subsidiaries, divisions, affiliated
companies, predecessors, successors or assigns) or its (or their respective)
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, or any person acting by, through, under or in
concert with any of them. Nothing in this paragraph shall prohibit you from
providing truthful testimony in response to a subpoena or other compulsory legal
process. The Company agrees that it will not expressly authorize anyone to make
any statement, written or oral, or engage in any conduct that is or could
reasonably be construed to be disparaging of you.

 

10.2.          You agree to cooperate with the Releasees, their legal counsel
and designees regarding any current or future claim, investigation (internal or
otherwise), inquiry or litigation relating to any matter with which you were
involved or had knowledge or which occurred during your employment, without any
additional compensation. Such assistance shall include, but not be limited to,
meetings and other consultations, signing affidavits and documents that are
factually accurate, attending depositions and providing truthful testimony (in
each case, without requiring a subpoena). The Company will reimburse you for
reasonable and pre-approved, travel expenses actually incurred by you in
connection with such cooperation.

 

11.         Legal and Equitable Remedies. You and the Company agree that either
party shall have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief without prejudice
to any other rights or remedies that either party may have at law or in equity
for breach of this Agreement.

 

12.         Arbitration of Disputes. Except for claims for injunctive relief
arising out of a breach of the Employee Acknowledgment Regarding Proprietary
Information and Inventions, you and the Company agree to submit to mandatory,
final and binding arbitration any future disputes between you and the Company,
including any claim arising out of or relating to this Agreement, in accordance
with the terms of Section 8(b) of the Employment Agreement. This Agreement does
not extend or waive any statutes of limitations or other provisions of law that
specify the time within which a claim must be brought. Notwithstanding the
foregoing, each party retains the right to seek preliminary injunctive relief in
a court of competent jurisdiction to preserve the status quo or prevent
irreparable injury before a matter can be heard in arbitration.

 

13.         Attorneys’ Fees. If any legal action arises or is brought to enforce
the terms of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees, costs and expenses from the other party, in
addition to any other relief to which such prevailing party may be entitled,
except where the law provides otherwise. The costs and expenses that may be
recovered exclude arbitration fees pursuant to paragraph 12 above.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 7

 

 

14.         Confidentiality Provision. You agree to keep the contents, terms and
conditions of this Agreement confidential and not disclose them except to your
spouse or domestic partner, attorneys, accountant or as required by subpoena or
court order.

 

15.         Materiality of Breach. Any breach of the provisions contained in
paragraphs 6 through 10 and/or 14 will be deemed a material breach of this
Agreement.

 

16.         No Admission of Liability. You agree that this Agreement is not an
admission or evidence of any wrongdoing or liability on the part of the Company,
its representatives, attorneys, agents, partners, officers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors or
assigns. This Agreement will be afforded the maximum protection allowable under
California Evidence Code Section 1152 and/or any other state or Federal
provisions of similar effect.

 

17.         Indemnification. This Release shall not apply with respect to any
claims arising under your existing rights to indemnification and defense
pursuant to (a) the articles and bylaws of the Company for acts as a director
and/or officer, (b) any indemnification agreement with the Company, or (c) your
rights of insurance under any director and officer liability policy in effect
covering the Company’s directors and officers.

 

18.         Review of Agreement. You may not sign this Agreement prior to your
Termination Date. You may take up to twenty-one (21) days from October 18, 2012,
which is the date you received the original version of this Agreement to
consider this Agreement and, by signing below, affirm that you were advised by
this Agreement to consult with an attorney before signing this Agreement and
were given ample opportunity to do so. You understand that this Agreement will
not become effective until you return the original properly signed Agreement to
the Company, Attention: Colin Dyne, at the Company’s principal executive offices
in Los Angeles, California, and after expiration of the revocation period
without revocation by you. You also agree that any modifications to this
Agreement (including the original version of this Agreement), whether material
or immaterial, did not and will not restart the 21-day period set forth in this
paragraph.

 

19.         Revocation of Agreement. You acknowledge and understand that you may
revoke this Agreement by faxing a written notice of revocation to the Company,
Attention: William Sweedler, Chairman of the Board at (203) 454-6998 any time up
to seven (7) days after you sign it. After the revocation period has passed,
however, you may no longer revoke your Agreement.

 

20.         Entire Agreement. This Agreement, together with the Employee
Acknowledgment Regarding Proprietary Information and Inventions that you
previously executed, the Sections of the Employment Agreement referenced herein
(and all of which are incorporated herein by reference) and the terms of any
employee benefits programs with respect to vested benefits, is the entire
agreement between you and the Company with respect to the subject matter of this
Agreement and supersedes all prior negotiations and agreements, whether written
or oral, relating to this subject matter (including but not limited to the
separation terms and general release agreement, dated October 18, 2012, which
you previously received from the Company). You acknowledge that none of the
Company, its agents or attorneys made any promise or representation, express or
implied, written or oral, not contained in this Agreement to induce you to
execute this Agreement. You acknowledge that you have signed this Agreement
knowingly, voluntarily and without coercion, relying only on such promises,
representations and warranties as are contained in this document. You understand
that you do not waive any right or claim that may arise after the date this
Agreement is executed.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 7

 

 

21.         Modification. By signing below, you acknowledge your understanding
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by the Company’s authorized representatives and you.

 

22.         Governing Law. This Agreement is governed by, and is to be
interpreted according to, the laws of the State of California.

 

23.         Savings and Severability Clause. Should any court, arbitrator or
government agency of competent jurisdiction declare or determine any of the
provisions of this Agreement to be illegal, invalid or unenforceable, the
parties intend that such provision be modified to make it enforceable to the
maximum extent permitted by law. If such provision cannot be modified to make it
enforceable, the remaining parts, terms or provisions shall not be affected
thereby and shall remain legal, valid and enforceable. Further, it is the
intention of the parties to this Agreement that, if a court, arbitrator or
agency concludes that any claim under paragraph 7 above may not be released as a
matter of law, the General Release in paragraph 7 and the Waiver Of Unknown
Claims in paragraph 8 shall otherwise remain effective as to any and all other
claims.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 9

 

If this Agreement accurately sets forth the terms of your separation from the
Company and if you voluntarily agree to accept the terms of the separation
package offered please sign below no earlier than your Termination Date and
return it to William Sweedler, 15 Riverside Avenue, Westport, CT, 06880.

 

PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS
A GENERAL RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

    Sincerely,           /s/ William Sweedler           William Sweedler      
REVIEWED, UNDERSTOOD AND AGREED:         By: /s/ Colin Dyne     Colin Dyne      
  Date: 11/15/12  

 

DO NOT SIGN PRIOR TO YOUR TERMINATION DATE

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 10

 

 

EMPLOYEE ACKNOWLEDGMENT REGARDING
PROPRIETARY INFORMATION AND INVENTIONS

 

This acknowledgement is being presented to you as a requirement for you to work
with or for Sequential Brands Group, Inc. This is an important legal document
that affects your rights, and you should read it carefully and be sure you
understand it thoroughly before signing. You are referred to in this document as
“you,” and Sequential Brands Group, Inc. is referred to as the “Company.” The
effective date of this document is the date set forth below your signature.

 

As you know, the Company is engaged in the apparel business. You are being asked
to sign this document either because you are or will be an employee of the
Company or its subsidiaries, or because your services are being provided to the
Company as an independent contractor. This document will continue to apply to
you despite your termination as an independent contractor and/or subsequent
employment as a direct employee of the Company. In either of those capacities,
it is likely that you have been and/or will be exposed to information that the
Company considers being confidential. Like all well-run companies, the Company
requires that you sign this document to protect the rights of the Company in
their intellectual property.

 

There are a number of terms used in this document that are capitalized. Those
terms have a specific meaning, and they are defined at the end of this document.

 

By signing this document, you and the Company agree as follows:

 

Ownership of Inventions and Works.

 

As between you on the one hand, and the Company on the other hand, you agree
that anything you produce while you are employed by the Company is the sole and
exclusive property of the Company, including everything that is defined in this
document as Confidential Information, Inventions and Works, Materials and
Proprietary Rights.

 

Under the United States Copyright Act, there are specific rules that apply to
any tangible expression (i.e., a writing, computer program, script, treatment,
CD-ROM, etc.) of anything you produce in connection with your employment.
Consequently, as between you on the one hand, and the Company on the other hand,
you also agree that any tangible expression of anything you produce while you
are employed by the Company was developed, made or invented exclusively for the
benefit of and is the sole and exclusive property of the Company or their
respective successors and assigns as “works for hire” under the United States
Copyright Act (Section 201 of Title 17 of the United States Code), including
everything that is defined in this document as Confidential Information,
Inventions and Works, Materials and Proprietary Rights.

 

If any Confidential Information, Inventions and Works, Materials or Proprietary
Rights are determined not to be a “work for hire,” you agree to assign, and do
hereby irrevocably assign, to the Company all of your right, title and interest
in and to such Confidential Information, Inventions and Works, Materials or
Proprietary Rights. If the Company should require any reasonable assistance from
you in connection with any of the agreement made above, including the execution
of documents or instruments which the Company may require to effect your
assignment of rights, or in applying for and obtaining both domestic and foreign
patents, as the case may be, you agree to render such assistance. If there are
any expenses incurred in connection with your assistance, the Company will pay
for them.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 11

 

Confidentiality.

 

You agree that you will not directly or indirectly disclose or permit access to
any portion of the Company’s Confidential Information (including any facilities,
apparatus or equipment which embody or use all or any portion of the
Confidential Information), without the written consent of the Company, except
under circumstances where you are acting on express instructions from the
Company. You also agree that you will not, directly or indirectly, use or
exploit any Confidential Information (i) to induce or attempt to induce any
person or entity to cease doing business or not to commence doing business with
the Company, or (ii) to solicit or assist in the solicitation of the business of
any customer for any products or services competing with those products and
services offered and sold by the Company, or (iii) for any purpose other than
your provision of services to the Company.

 

Additionally, you agree that you will return to the Company, all Confidential
Information in your possession or control upon a request to do so.

 

Disclosure Requirements.

 

In order to avoid any ambiguity in connection with the creation of any Invention
and Work, you agree that prior to signing this document, you will disclose in
writing to the Company complete details on any work, invention or creation that
you believe you have devised, developed, designed, discovered or reduced to
practice prior to the time you were employed by the Company. Your disclosure
will include complete details on any Patent that is applied for by, or issued to
you or any copyright registration that is filed by you. Similarly, so as to
avoid any potential liability of the Company for your prior actions, you agree
that prior to signing this document, you will disclose in writing complete
details concerning any confidentiality, non-disclosure, non-solicitation,
non-competition or similar agreement with any former employer.

 

Miscellaneous.

 

This document will be interpreted under California law as applied to residents
of California entering into contracts within the State of California. If any
part of this document is or becomes invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remainder of this
document shall not be affected. If the Company waives or fails to enforce any
breach of any provision of this document, it shall not operate or be construed
as a waiver of any prior or subsequent breach, and the Company could enforce
against you any other provision of this document. If your employment with the
Company ends, the Company may, without notifying you, notify any of your
subsequent employers of your continuing obligations under this document. This
document contains our entire agreement with respect to the subject matter of
this document.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 12

  

Definitions.

 

For the purpose of this document, the following terms have the following
definitions:

 

“Confidential Information” means all information which is or has been compiled,
devised, developed, discovered or otherwise learned of by you while you are
employed by the Company, to the extent that such information relates to the
Company or any of its affiliated entities. Without limiting the generality of
the foregoing, Confidential Information includes information included within or
relating to any Inventions and Works, trade secrets, products or services,
finances, business plans, marketing plans, legal affairs, suppliers, customers,
potential customers, prospects, opportunities, contracts or assets of the
Company or any of its affiliates; provided, however, that any such information
which is generally known to the public or which may be obtained by a reasonably
diligent businessperson without material cost or effort from trade publications
or other readily available and public sources of information shall not be deemed
to be Confidential Information, unless such information was first published in
breach or in violation of a confidentiality or similar agreement, including this
document. Confidential Information also includes any information made available
to the Company by their respective clients or other third parties and which they
are obligated to keep confidential.

 

“Inventions and Works” means any work, invention or creation that is devised,
developed, designed, discovered or reduced to practice by you at any time while
you are or have been employed by the Company, including, without limitation any
and all (i) works of authorship, concepts, algorithms, software, computer
programs, designs, flowcharts, schematics, techniques, know-how, methods,
processes, procedures, improvements, hardware, products, devices, discoveries or
inventions, whether or not patentable or copyrightable, and whether or not
reduced to practice; or (ii) translations, modifications, derivations,
corrections, additions, extensions, upgrades, improvements, compilations,
abridgments, or other form in which, you may directly or indirectly recast,
transform or adapt any of the foregoing; provided, that an Invention and Work
shall not include any work, invention or creation that fully qualifies under
California Labor Code Section 2870, which provides that any provision in an
employment agreement which provides that an employee shall assign, or offer to
assign, any of his or her rights in an invention to his or her employer shall
not apply to an invention that the employee developed entirely on his or her own
time without using the employer’s equipment, supplies, facilities, or trade
secret information, except for those inventions that either: (1) relate, at the
time of conception or reduction to practice of the invention to the employer’s
business, or actual or demonstrably anticipated research or development of the
employer; or (2) result from any work performed by the employee for the
employer.

 

“Materials” means any product, prototype, sample, model, photograph or picture,
document, instrument, sketch, drawing, design note, recording, report, plan,
proposal, specification, manual, tape, and all reproductions, copies or
facsimiles thereof, or any other tangible item which in whole or in part
contains, embodies or manifests, whether in printed, handwritten, coded,
magnetic, digital or other form, any Confidential Information or Inventions and
Works.

 

“Patents” means (i) the patent rights in patents and patent applications,
industrial design registrations, certificates of invention, patent disclosures
and the inventions covered thereby, including, without limitation, the exclusive
right to make, use and sell the subject inventions, (ii) any reexaminations,
reissues, renewals or extensions of any and all of the foregoing patents or
patent applications, and (iii) foreign counterparts of any and all of the
foregoing, in each such case.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

 

Sequential Brands Group, Inc.

Page 13

  

“Proprietary Right” means any Patent, copyright, trade secret, name, mark,
design, slogan, catch phrase or other trademark, or any other protected
intellectual property right in any Confidential Information, Inventions and/or
Works or Material.

 

By signing in the space below, you are agreeing with the Company that you have
read and understand this document, and agree to its terms.

 

SEQUENTIAL BRANDS GROUP, INC.  EMPLOYEE         By: /s/ William Sweedler  By:
/s/ Colin Dyne       Colin S. Dyne Title: Chairman             Date: 11/15/2012
 Date: 11/15/2012

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998

WWW.SEQUENTIALBRANDS.COM

 

 

 

